DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 03/20/2020 and 08/28/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 7 and 9 are objected to because of the following informalities:  they reference a “finger touch surface (120)” which appears to be the same as the “finger sliding surface (120)” of claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, 12, 14, and 17-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2014/0055363 to Meierling et al. (Meierling) and U.S. Publication No. 2014/0354902 to Shih et al. (Shih).
As to claim 1 and 21-23, Meierling discloses a touch control auxiliary apparatus (Fig. 1, 3; Para. 0018, the apparatus 100 as temporarily overlaid on a touch-screen display 101 as comprises a part of a corresponding portable electronics device 102), comprising: 
a main body (100) having a touch screen contact surface (110) (Fig. 1, 3; Para. 0018, the apparatus 100 as temporarily overlaid on a touch-screen display 101 as 
Meierling does not expressly discloses a plurality of control lines (103) insulated from one another, wherein the plurality of control lines (103) are located in the main body (100), orthogonal projections of the plurality of control lines (103) onto the touch screen contact surface (110) are parallel to one another, the plurality of control lines (103) are located in a same plane, and the plane where the plurality of control lines (103) are located is not coplanar with the finger sliding surface (120); and a plurality of touch lines (104) insulated from one another, wherein the plurality of touch lines (104) are located in the finger sliding surface (120) and the plurality of touch lines (104) are parallel to one another, and the plurality of touch lines (104) are connected to the plurality of control lines (103) in a one-to-one correspondence.  
Shih teaches a plurality of control lines (103) insulated from one another (Fig. 2-5; Para. 0036, a plurality of spaced side lead wires 19), wherein the plurality of control lines (103) are located in the main body (100) (Fig. 2-5; Para. 0038, lead wires, 19 on planar part, 123), orthogonal projections of the plurality of control lines (103) onto the touch screen contact surface (110) are parallel to one another (Fig. 2-5; Para. 0038, lead wires, 19 on planar part, 123), the plurality of control lines (103) are located in a same plane (Fig. 2-5; Para. 0038, lead wires, 19 on planar part, 123), and the plane where the plurality of control lines (103) are located is not coplanar with the finger sliding surface (120) (Fig. 2-5; Para. 0038, lead wires, 19 on planar part, 123 and folded part, 125); and 

It would have been obvious to one of ordinary skill in the art to modify the touch control auxiliary apparatus of Meierling to include the control lines and touch lines of Shih because such a modification is the result of combining prior art elements according to known methods to yield predictable results.  More specifically, the touch control auxiliary apparatus of Meierling as modified by the control lines and touch lines of Shih can yield a predictable result of adding additional touch surfaces to a device.  Thus, a person of ordinary skill would have appreciated including in the touch control auxiliary apparatus of Meierling the ability to use the control lines and touch lines of Shih since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As to claim 2, Meierling and Shih disclose the touch control auxiliary apparatus according to claim 1.  Meierling does not expressly disclose wherein the plane where 
Shih discloses wherein the plane where the plurality of control lines (103) are located intersects with the finger sliding surface (120) (Fig. 2-5; Para. 0038, lead wires, 19 on planar part, 123 and folded part, 125).  This combination is obvious to one skilled in the art for at least the reasons set forth in claim 1.

As to claim 3, Meierling and Shih disclose the touch control auxiliary apparatus according to claim 2.  Meierling does not expressly disclose wherein a length direction of the control lines (103) intersects with the finger sliding surface (120).
Shih discloses wherein a length direction of the control lines (103) intersects with the finger sliding surface (120) (Fig. 2-5; Para. 0038, lead wires, 19 on planar part, 123 and folded part, 125).  This combination is obvious to one skilled in the art for at least the reasons set forth in claim 1.

As to claim 4, Meierling and Shih disclose the touch control auxiliary apparatus according to claim 3.  Meierling does not expressly disclose wherein a length direction of the touch lines (104) and the touch screen contact surface (110) satisfy one of the following relationships: parallel and intersection.
Shih discloses wherein a length direction of the touch lines (104) and the touch screen contact surface (110) satisfy one of the following relationships: parallel (Fig. 2-5; Para. 0036-0039, a plurality of spaced side electrodes 18) and intersection.  This 

As to claim 5, Meierling and Shih disclose the touch control auxiliary apparatus according to claim 1.  Meierling does not expressly disclose wherein the finger sliding surface (120) is a planar surface or a curved surface.
Shih discloses wherein the finger sliding surface (120) is a planar surface or a curved surface (Fig. 2-5; Para. 0038, folded part, 125).  This combination is obvious to one skilled in the art for at least the reasons set forth in claim 1.

As to claim 6, Meierling and Shih disclose the touch control auxiliary apparatus according to claim 1.  Meierling does not expressly disclose wherein the finger sliding surface (120) is a planar surface, and the finger sliding surface (120) is parallel to the plane where the plurality of control lines (103) are located.
Shih discloses wherein the finger sliding surface (120) is a planar surface (Fig. 2-5; Para. 0038, folded part, 125), and the finger sliding surface (120) is parallel to the plane where the plurality of control lines (103) are located (Fig. 2-5; Para. 0038, folded part, 125).  This combination is obvious to one skilled in the art for at least the reasons set forth in claim 1.

As to claim 7, Meierling and Shih disclose the touch control auxiliary apparatus according to claim 1.  Meierling discloses wherein the main body (100) comprises a cover plate (101) (Fig. 1, 3, 4; Para. 0034, housing, 401) and a side wall (102) (Fig. 1, 3, Meierling does not expressly disclose the touch screen contact surface (110) is a surface of the cover plate (101), and the finger touch surface (120) is a surface of the side wall (102).
Shih discloses the touch screen contact surface (110) is a surface of the cover plate (101), and the finger touch surface (120) is a surface of the side wall (102) (Fig. 2-5; Para. 0038, planar part, 123 and folded part, 125).  This combination is obvious to one skilled in the art for at least the reasons set forth in claim 1.

As to claim 8, Meierling and Shih disclose the touch control auxiliary apparatus according to claim 7.  Meierling discloses wherein the side wall (102) has a side wall contact surface (130) opposite to the finger sliding surface (120) (Fig. 1, 3, 4; Para. 0029, opposing attachment members, 301), and the side wall contact surface (130) is connected with the touch screen contact surface (110) (Fig. 1, 3, 4).  

As to claim 9, Meierling and Shih disclose the touch control auxiliary apparatus according to claim 1.  Meierling discloses wherein the main body (100) comprises a cover plate (101) (Fig. 1, 3, 4, 6; Para. 0034, housing, 401), a side wall (102) (Fig. 1, 3, 4, 6; Para. 0029, opposing attachment members, 301), and a back plate (107) (Fig. 6; Para. 0046, pocket, 602); the cover plate (101) and the back plate (107) are connected to two opposite side edges of the side wall (102), respectively (Fig. 6), and the cover plate (101) and the back plate (107) are located on a same side of the side wall (102) (Fig. 6); the touch screen contact surface (110) is a surface of the cover 4plate (101) 

As to claim 10, Meierling and Shih disclose the touch control auxiliary apparatus according to claim 7.  Meierling does not expressly disclose wherein the touch lines (104) are connected to corresponding control lines (103) through connection lines (105), and the connection lined (105) takes one of the following structures: the connection lines (105) are located inside the side wall (102); and the connection lines (105) have a first portion (1051) located inside the side wall (102) and a second portion (1052) on the side wall contact surface (130).
Shih discloses wherein the touch lines (104) are connected to corresponding control lines (103) through connection lines (105) (Fig. 2-5; Para. 0039, The side lead wires 19 and the side electrodes 18 are electrically connected in a one-by-one manner), and the connection lined (105) takes one of the following structures: 
the connection lines (105) are located inside the side wall (102) (Fig. 2-5; Para. 0038, lead wires, 19 on planar part, 123 and folded part, 125); and 
the connection lines (105) have a first portion (1051) located inside the side wall (102) and a second portion (1052) on the side wall contact surface (130).  This combination is obvious to one skilled in the art for at least the reasons set forth in claim 1.

Meierling and Shih disclose the touch control auxiliary apparatus according to claim 11.  Meierling does not expressly disclose wherein the control lines (103) are transparent conductive lines.
Shih discloses wherein the control lines (103) are transparent conductive lines (Para. 0018, The transparent conductive layer is an integrated sheet-shaped structure, and includes a planar conductive part and a side conductive part).  This combination is obvious to one skilled in the art for at least the reasons set forth in claim 1.

As to claim 14, Meierling and Shih disclose the touch control auxiliary apparatus according to claim 1.  Meierling discloses wherein the plane where the plurality of control lines (103) and the touch screen contact surface (110) satisfy one of the following relationships: parallel (Fig. 1, 3; Para. 0018, the apparatus 100 as temporarily overlaid on a touch-screen display 101 as comprises a part of a corresponding portable electronics device 102) and coincidence.  

As to claim 17, Meierling and Shih disclose the touch control auxiliary apparatus according to claim 1.  Meierling discloses wherein the touch screen contact surface (110) take one of the following configurations: 
the touch screen contact surface (110) has adhesiveness; and
the touch screen contact surface (110) has a non-slip structure (Fig. 3; Para. 0029, snap-fit arm, 302).  

Meierling and Shih disclose the touch control auxiliary apparatus according to claim 1.  Meierling discloses further comprising a fixing structure connected to the main body (100), wherein the fixing structure is configured to fix the touch control auxiliary apparatus to an electronic device to which the touch screen belongs (Fig. 3; Para. 0029, snap-fit arm, 302).  

As to claim 19, Meierling and Shih disclose the touch control auxiliary apparatus according to claim 18.  Meierling discloses wherein the fixing structure comprises a clamping portion (106) (Fig. 3; Para. 0029, snap-fit arm, 302), and the clamping portion (106) and the main body (100) constitute a U-shaped structure together (Fig. 3).  

As to claim 20, Meierling and Shih disclose the touch control auxiliary apparatus according to claim 19.  Meierling discloses wherein the clamping portion (106) is a flexible component (Fig. 3; Para. 0029, snap-fit arm, 302 can be comprised of any suitable material. Materials such as any of a variety of plastics that are both somewhat flexible yet resilient can be particularly useful to provide a reliable snap fit).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meierling and Shih as applied to claim 1 above, and further in view of U.S. Publication No. 20060256090 to Huppi.
As to claim 11, Meierling and Shih disclose the touch control auxiliary apparatus according to claim 7, but do not expressly disclose wherein the cover plate (101) is a transparent cover plate.
Huppi teaches wherein the cover plate (101) is a transparent cover plate (Fig. 15;Para. 0102, transparent skin).  
It would have been obvious to one of ordinary skill in the art to modify the touch control auxiliary apparatus of Meierling and Shih to include the transparent cover plate of Huppi because such a modification is the result of combining prior art elements according to known methods to yield predictable results.  More specifically, the touch control auxiliary apparatus of Meierling and Shih as modified by the transparent cover plate of Huppi can yield a predictable result of allowing the display to be seen through the auxiliary device.  Thus, a person of ordinary skill would have appreciated including in the touch control auxiliary apparatus of Meierling and Shih the ability to use the transparent cover plate of Huppi since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa S Landis whose telephone number is (571)270-1061.  The examiner can normally be reached on Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA S LANDIS/Examiner, Art Unit 2626